DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/22 has been entered.
Response to Amendment
The Amendment filed 11/01/22 has been entered. Claims 1, 7, 15, and 20 have been amended, and claims 15-20 remain withdrawn. Claims 1-10 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864), both cited in previous office action, and Kahook et al. (US 2013/0190868).
Regarding claim 1, an invention relating to IOL injectors, Muchhala discloses (Figs. 3 & 6) an apparatus (10) for intraocular lens delivery, comprising: a housing (14); a plunger (16) at least partially disposed in the housing (Par. 0021), wherein the plunger comprises an elongated portion (26 & 22) and a viscoelastic soft tip (60) [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0022 & 0029-0030)] at a distal end of the elongated portion (Fig. 1), wherein the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals (Par. 0029); a lens holder (70) coupled to the housing (Par. 0034); a pre-loaded lens component (73) in the lens holder (Par. 0031); a drive mechanism operatively coupled to plunger and configured to cause the plunger to translate in the housing (Par. 0037); and a nozzle (80) operatively coupled to the housing through which the plunger delivers the lens component into the eye (Par. 0031 & 0034), wherein the viscoelastic soft tip provides cushioning and non- abrasive engagement with the base portion of a two-part modular intraocular lens during translation of the drive mechanism and delivery through the nozzle [Note, the soft tip is made of a viscoelastic material, as detailed above, that can deform, and has a contact surface that can push an IOL, hence the soft tip is structured to provide cushioning and non-abrasive engagement] (Par. 0029-0030). However, Muchhala fails to disclose the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals; and wherein the pre-loaded lens component consist of a base portion of a two-part modular intraocular lens.
In the analogous art of polyurethanes, Yong teaches the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals and a loss modulus of about 1 megapascal to about 300 megapascals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals. Doing so would provide a polyurethane with improved performance (Abstract), as taught by Yong. 
In analogous art of IOLs, Kahook teaches (Figs. 3A-D) wherein a pre-loaded lens component consists of a base portion (50) of a two-part modular intraocular lens [i.e. a modular IOL system] (Par. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have wherein the pre-loaded lens component consist of a base portion of a two-part modular intraocular lens. Doing so would facilitate delivery through a smaller incision in the cornea (Par. 0042 & 0075), as taught by Kahook. 
Regarding claim 2, Muchhala, as modified by Yong and Kahook, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip is disposed around the distal end of the elongated portion (Par. 0029).
Regarding claim 3, Muchhala, as modified by Yong and Kahook, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip comprises a viscoelastic polymer [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0030)].
Regarding claim 4, Muchhala, as modified by Yong and Kahook, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip comprises at least one material selected from the group consisting of polyurethane, acetate, acrylate, polyester, polyamide, foams thereof, and combinations thereof (Par. 0030).
Regarding claim 5, Muchhala, as modified by Yong and Kahook, discloses the apparatus of claim 1. Muchhala further discloses wherein the elongated portion comprises a metal (Par. 0025), and wherein the viscoelastic soft tip comprises a viscoelastic polymer [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0030)].
Regarding claim 9, Muchhala, as modified by Yong and Kahook, discloses the apparatus of claim 1. Muchhala further discloses wherein the storage modulus of the viscoelastic soft tip is about 10 megapascals to about 50 megapascals (Par. 0029), and wherein the loss modulus of the viscoelastic soft tip is about 50 megapascals to about 300 megapascals (see Yong Abstract).
Regarding claim 10, Muchhala, as modified by Yong and Kahook, discloses the apparatus of claim 1. Muchhala further discloses wherein the drive mechanism is a mechanical drive (Par. 0037).

ALTERNATIVE REJECTION (Note, “an elongate portion” has a different interpretation)
Regarding claim 1, an invention relating to IOL injectors, Muchhala discloses (Figs. 3 & 6) an apparatus (10) for delivery of a lens component into an eye, comprising: a housing (14); a plunger (16) at least partially disposed in the housing (Par. 0021), wherein the plunger comprises an elongated portion (26) and a viscoelastic soft tip (60) [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0022 & 0029-0030)] at a distal end of the elongated portion (Fig. 1), wherein the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals (Par. 0029); a lens holder (70) coupled to the housing (Par. 0034); a pre-loaded lens component (73) in the lens holder (Par. 0031); a drive mechanism operatively coupled to plunger and configured to cause the plunger to translate in the housing (Par. 0037); and a nozzle (80) operatively coupled to the housing through which the plunger delivers the lens component into the eye (Par. 0031 & 0034), wherein the viscoelastic soft tip provides cushioning and non- abrasive engagement with the base portion of a two-part modular intraocular lens during translation of the drive mechanism and delivery through the nozzle [Note, the soft tip is made of a viscoelastic material, as detailed above, that can deform, and has a contact surface that can push an IOL, hence the soft tip is structured to provide cushioning and non-abrasive engagement] (Par. 0029-0030). However, Muchhala fails to disclose the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals; and wherein the pre-loaded lens component consist of a base portion of a two-part modular intraocular lens.
In the analogous art of polyurethanes, Yong teaches the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals and a loss modulus of about 1 megapascal to about 300 megapascals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals. Doing so would provide a polyurethane with improved performance (Abstract), as taught by Yong. 
In analogous art of IOLs, Kahook teaches (Figs. 3A-D) wherein a pre-loaded lens component consists of a base portion (50) of a two-part modular intraocular lens [i.e. a modular IOL system] (Par. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have wherein the pre-loaded lens component consist of a base portion of a two-part modular intraocular lens. Doing so would facilitate delivery through a smaller incision in the cornea (Par. 0042 & 0075), as taught by Kahook. 
Regarding claim 6, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip is an extension of the elongated portion with the viscoelastic soft tip and the elongated portion being unitary (Par. 0026 & 0029). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864) and Kahook et al. (US 2013/0190868), as applied to claim 1 above, and further in view of Vidal et al. (US 5,776,138).
Regarding claim 7, Muchhala, as modified by Yong and Kahook, disclose the apparatus of claim 1. However, the combination fails to disclose wherein the viscoelastic soft tip has a length of about 0.2 centimeter to about 1 centimeter, and wherein the elongated portion has a length of about 0.5 centimeter to about 10 centimeters.
In the same field of endeavor, which is IOL injectors, Vidal teaches wherein a tip has a length of about 0.2 centimeter to about 1 centimeter (Col. 7, lines 8-13), and wherein the elongated portion has a length of about 0.5 centimeter to about 10 centimeters (Col. 7, lines 23-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala, in view of Yong and Kahook, to have wherein the viscoelastic soft tip has a length of about 0.2 centimeter to about 1 centimeter, and wherein the elongated portion has a length of about 0.5 centimeter to about 10 centimeters. Doing so would provide a tip with sufficient length so that the optic of the folded IOL comes in direct contact only with the tip as the elongated member and/or the rod is moved distally in the hollow space defined by the tube (Col. 4, lines 63-67), and doing so would provide an elongated member that can be conveniently held in the hand of a human as the elongated member is being coupled to the rod (Col. 7, lines 25-28), as taught by Vidal. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864) and Kahook et al. (US 2013/0190868), as applied to claim 1 above, and further in view of Makker et al. (US 2007/0005135), cited in previous office action.
Regarding claim 8, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses the viscoelastic soft tip can be a thermoplastic polyurethane (Par. 0030). Muchhala fails to further disclose wherein the viscoelastic soft tip has a durometer value of about 20 OO to about 50 D on the Shore hardness scale.
In the same field of endeavor, which is IOL injectors, Makker teaches wherein the viscoelastic soft tip [i.e. a thermoplastic polyurethane] has a durometer value of about 20 OO to about 50 D on the Shore hardness scale (Par. 0008 and 0069- 0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala, in view of Yong, to have wherein the viscoelastic soft tip has a durometer value of about 20 OO to about 50 D on the Shore hardness scale, as taught by Makker. It has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments, see page 5, filed 11/01/22, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 11/01/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771